This case was tried by the court without a jury. The sole question is whether the proofs establish the guilt of the defendant beyond a reasonable doubt. To establish this, the people rely entirely upon the sole testimony of the complaining witness. The defense was an alibi. Six witnesses (including the defendant) testified that defendant was at his mother's home, at a distance from the *Page 661 
scene of the alleged offense, at the time of the alleged commission. The circuit judge caused his court clerk to make inquiry by telephone to ascertain the truth of an important part of the alibi proofs. The court then caused his clerk to be sworn and interrogated him as to what he had learned over the telephone. This information was relied upon by the court in disbelieving the testimony of the alibi witnesses. It was pure hearsay and the defendant was not confronted with certain material witnesses or with their records and had no opportunity for cross-examination. In the trial of a criminal case by the court without a jury, the defendant should not be put in the position of having to consent to such a procedure at the suggestion of the court or take the chance of opposing the court by objecting to it. The right of a defendant in a criminal case to be confronted with witnesses is an important right which should be safeguarded by the court. Failure to do so is not overcome by consent of counsel.
"It is elementary that a person may not be convicted by testimony taken outside the court room, when defendant is not present to confront the witnesses. * * *
"Where the state of the evidence is such that the uncorroborated testimony of the prosecuting witness and that of defendant are in direct conflict upon the very issue of fact the resolution of which determines guilt or innocence, and the trier of the facts, on his own initiative, requests permission of defendant's counsel to consult opinion evidence (a psychopathic examination and report), consisting of conclusions of fact drawn by one (the court psychiatrist) who was not an eyewitness of the alleged crime, leaving defendant's counsel faced with the embarrassing dilemma of either compelling respect for his client's constitutional rights to be confronted by the witnesses against him from the judge *Page 662 
as trier of the law, but simultaneously running the risk of antagonizing and arousing the suspicion of the same judge as trier of the facts, the conclusion is irrestible that the judge did entertain at least a reasonable doubt of defendant's guilt."People v. Mayrand, ante, 225.
This requires reversal and a new trial which is granted.
NORTH, STARR, and SHARPE, JJ., concurred with BOYLES, J. WIEST, J., did not sit.